Order entered June 21, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00982-CV

                              JOHN H. GEORGE, Appellant

                                             V.

                        MARIA GUADALUPE GEORGE, Appellee

                     On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-17-11713

                                         ORDER
       Before the Court is appellant’s June 20, 2019 motion to extend time to file appellant’s

brief. We GRANT appellant’s motion. Appellant’s motion shall be filed by July 20, 2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE